UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form CB/A (Amendment No. 2) TENDER OFFER/RIGHTS OFFERING NOTIFICATION FORM Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to file this Form: Securities Act Rule 801 (Rights Offering) o Securities Act Rule 802 (Exchange Offer) o Exchange Act Rule 13e-4(h)(8) (Issuer Tender Offer) o Exchange Act Rule 14d-1(c) (Third Party Tender Offer) x Exchange Act Rule 14e-2(d) (Subject Company Response) o Filed or submitted in paper if permitted by Regulation S-T Rule 101(b)(8) o Cream Minerals Ltd. (Name of Subject Company) N/A (Translation of Subject Company's Name into English (if applicable)) British Columbia, Canada (Jurisdiction of Subject Company's Incorporation or Organization) Endeavour Silver Corp. (Name of Person(s) Furnishing Form) Common Shares (Title of Class of Subject Securities) (CUSIP Number of Class of Securities (if applicable)) Cream Minerals Ltd. Attn: Michael O’Connor 1400-570 Granville Street Vancouver, British ColumbiaV6C 3P1 Canada Tel: (604) 687-4622 (Name, Address (including zip code) and Telephone Number (including area code) of Person(s) Authorized to Receive Notices and Communications on Behalf of Subject Company) October 4, 2010 (Date Tender Offer/Rights Offering Commenced) PART I INFORMATION SENT TO SECURITY HOLDERS Item 1.Home Jurisdiction Documents (a)The following document has been delivered to holders of securities or published in the home jurisdiction of Cream Minerals Ltd. and is required to be disseminated to U.S. security holders or published in the United States: ●
